EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The Oxford English Dictionary defines “motor” as a machine that supplies motive power for a vehicle or other device with moving parts. Similarly, it tells us that an engine is a machine with moving parts that converts power into motion.  Albeit, it is conventional to use the term “engine” when referring an internal combustion engine that is found in small engine applications such as lawnmowers, weedeaters, generator sets, chainsaws and the like and use the term “motor” when referring to electrical, magnetic, solar, hydro, hydraulic motors.    The specification states in Paragraph [0018] “the motor starting assembly 10 generally comprises cup 12 that is attachable to a flywheel 14 of a pull start motor 16.  Figure 4, clearly shows a housing having a manual recoil starter and the specification states the invention is for starting said pull stat motor.  In light of the specification use of flywheel a component of an internal combustion engine, the figure of a recoil starter mounted on “motor”, fact that English language interchanges use of motor and engine, and the mention of starting said “motor” the examiner has determine the term “pull start motor” albeit not a conventional term in the art is clearly defined by the specification to be a an internal combustion engine having a manual pull start.  
A fundamental principle contained in 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is that applicants are their own lexicographers. They can define in the claims what the 
 The examiner’s focus during examination of claims for compliance with the requirement for definiteness of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is whether the claim meets the threshold requirements of clarity and precision set forth in the statute, not whether more suitable language or modes of expression are available. When the examiner is satisfied that patentable subject matter is disclosed, and it is apparent to the examiner that the claims are directed to such patentable subject matter, the examiner should allow claims which define the patentable subject matter with the required degree of particularity and distinctness. Some latitude in the manner of expression and the aptness of terms should be permitted so long as 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is satisfied.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has limitation of a cup being attachable to a flywheel of a pull start motor; a cylinder being insertable into said cup, said cylinder having a plurality of engagements being movably disposed thereon, each of said engagements engaging said cup when said cylinder is rotated in a first direction wherein said cylinder is configured to rotate the crankshaft of the pull start motor for starting the pull start motor, each of said engagements disengaging said cup when said when the rotational speed of said cup exceeds the rotational speed of said cylinder wherein said cylinder is configured to facilitate the pull start motor to run without rotating said cylinder; and an adapter being releasably attachable to said cylinder, said adapter being attachable to a power drill thereby facilitating the power drill to rotate said cylinder when the power drill is turned on wherein said cylinder is configured to facilitate the power drill to start the pull start motor.  Claims 2-8 depend from claim 1 and are allowable for at least their dependency.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/Examiner, Art Unit 3747                     


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747